Per Curiam.
We unanimously agree with the opinion of Mr. Justice McAvoy so far as it leads to the reversal of the personal judgment against the plaintiff. With respect to the question of the lien of the defendant Swanholm, however, the majority of the court are of opinion that such lien in order to be effective must be so established as to affect each specific car for which services were rendered or materials and supplies furnished. (See N. Y. Yellow Cab Co. Sales Agency, Inc., v. Laurel Garage Co., 219 App. Div. 329.)
The judgment appealed from should, therefore, be reversed and a new trial ordered, with costs to the appellant to abide the event.
Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ.; McAvoy and Martin, JJ., dissent in part.